Exhibit 10.3

 

[g140721ke01i001.jpg]

 

June 11, 2018

 

Mark Weinswig

Menlo Park, CA

 

Dear Mark:

 

Avinger, Inc. (the “Company”) is pleased to offer you employment with the
Company under the terms described below. This offer is contingent upon your
successful completion of our background check process, your execution of an
At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement, and your presentation of appropriate documentation
showing that you are legally authorized to work in the United States.

 

By signing this letter, you confirm with the Company that you are under no
contractual or other legal obligations that would prohibit you from performing
your duties with the Company.

 

Following are the terms of the offer of employment with the Company:

 

Title: Chief Financial Officer

Reports To: Chief Executive Officer

Status: Full-Time; Exempt
Start Date: June 25, 2018

 

Base Salary: Annual gross starting salary of $300,000 paid in semi-monthly
installments of $12,500 on the Company’s regular payroll dates. All forms of
compensation referred to in this letter are subject to applicable withholding
and payroll taxes.

 

2018 Bonus Program: You will be eligible to be considered for a discretionary,
bi-annual bonus based upon the achievement of the Company’s 2018 financial goals
and key milestones. Goals will be established separately for the first and
second halves of 2018. Target bonus payouts for eligible employees will be
expressed as a percentage of annual base salary. At the Chief Financial Officer
Level, the target bonus equals 40% annually. Employees starting on or after
April 1, 2018 and before July 1, 2018 will be eligible for the second half
portion of the bonus, equating to 20% of annual base salary at the Chief
Financial Officer level. Bonuses will be calculated and paid at the discretion
of the Board of Directors or its Compensation Committee and based upon
achievement of applicable first- and/or second-half goals when financial results
are available. Employees must remain actively employed and in compliance with
the Company’s policies and directives concerning job performance and conduct as
of each payout date in order to be eligible for a bonus payment. Employees
separated from the Company for any reason prior to bonus payout, and employees
on unpaid leave at the time of the bonus payout, will not be eligible for full
or pro rata bonus payout under the plan.

 

Equity Incentives: Subject to the approval of the Company’s Board of Directors
or its Compensation Committee and assuming that you have performed to the
Company’s satisfaction and have not resigned or been terminated, you will be
eligible for a grant of stock options (or restricted stock units) to purchase
shares of the Company’s common stock. If granted, these options will vest over 4
years, with 25% of the shares subject to the option vesting upon one year of
employment and one forty-eighth (1/48th) of the shares subject to the option
vesting upon completion of each month of continuous service thereafter.
Restricted stock units (RSUs) will also vest over four years, with 25% of the
RSUs vesting each year. Options and RSUs will be subject to the terms and
conditions applicable to such equity awards granted under the current equity
incentive plan and the applicable equity incentive grant agreement.

 

--------------------------------------------------------------------------------


 

Benefits: Avinger-provided benefits for eligible employees, include the
following: medical, dental, and vision to which you will become eligible on the
1st day of the month after the Start Date, and subject to any additional
eligibility requirements; paid time off per the Company’s Paid Time Off policy;
and Avinger’s 401(k) Plan.

 

Additional terms of employment are described below:

 

Employment Relationship: Please note that, if hired, you will be employed at all
times as an at-will employee, meaning that either you or the Company may
terminate the employment relationship at any time and for any reason, with or
without cause or notice. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may not be changed or
be modified, except in writing, executed by the CEO of the Company.

 

Outside Activities: While you render services to the Company, you agree that you
will not engage in any other employment, consulting or other business activity
without the written consent of the Company. In addition, while you render
services to the Company, you will not assist any person or entity in competing
with the Company, in preparing to compete with the Company or in hiring any
employees or consultants of the Company.

 

Prior Obligations: Please keep in mind Avinger’s ethical and contractual
obligations that our employees owe to their former employers. Please do not to
disclose, transfer, or utilize any proprietary information of third parties
(including former employers) in connection with your work for us. In addition,
Avinger must emphasize that you must abide by any contractual obligations that
you have consented to in agreements with previous employers or third parties. If
we receive notification that any employee is breaching an obligation regarding
specific proprietary information or employment terms, then the company must
investigate it.

 

Entire Agreement: This letter supersedes and replaces any prior understandings
or agreements, whether oral, written or implied, between you and the Company
regarding the matters described in this letter.

 

On or before your first day of work, please provide evidence of your U.S.
citizenship or proof of your legal right to work in this country. We are
required by federal law to examine documentation of your employment eligibility
within three business days after you begin employment. Also within your offer
package are the following documents for your review: 1) At-Will Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement; 2)
Change of Control and Severance Agreement; and 3) Benefits Overview.

 

If you choose to accept this offer, please sign and date this offer letter and
At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement. Please email the signed copies to hr@avinger.com.

 

We are very excited about Avinger’s prospects, and are confident you will be an
important contributor to our success. If you have questions or concerns, please
feel free to contact me.

 

Sincerely,

 

I have read and accept this offer of employment:

 

 

 

 

 

 

 

/s/ Jeffrey M. Soinski

 

Signature:

/s/ Mark Weinswig

Jeffrey M. Soinski

 

 

 

President and Chief Executive Officer

 

 

 

 

 

Date:

June 13, 2018

 

2

--------------------------------------------------------------------------------